Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 09/16/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 09/16/2020, 03/03/2021, 09/17/2021, and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 4 is objected to because of the following informalities: grammatical error. Claim 4 recites the limitation “wherein;”. The Examiner suggested that the semi-colon is replaced by a comma.  Appropriate correction is required.
Claims 6 and 8 are objected to because of the following informalities: grammatical error. Claims 6 and 8 recite the limitation “claim 5;”. The Examiner suggested that the semi-colon is replaced by a comma.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: grammatical error. Claim 11 recites the limitation “claim 10;”. The Examiner suggested that the semi-colon is replaced by a comma.  Appropriate correction is required.

Specification

A substitute paragraph [0014] of the Specification is required pursuant to 37 CFR 1.125(a) because it contains erroneous information.
Paragraph [0014] states ““For example, when the first message (e.g. MsgA) and a downlink message that is part of a 4-step RACH procedure (e.g. Msg3) share the same control parameters”.
According to Fig. 8 of the application’s drawings, Msg3 (step 1006) is an uplink, not downlink message.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 4 recites the limitations “the first of parameters” and “the second set of parameters” (underlined emphasis). There is insufficient antecedent basis for these limitations in the claim. The Examiner suggests that this sentence be modified as such to overcome this 112(b) rejection: “[[the]] a first set of parameters…” and “[[the]] a second set of parameters…”. Another alternative solution is to change the dependency of claim 4 from claim 3 to claim 2, as claim 2 is where a first and second set of parameters are cited. Appropriate correction is required.
Claims 1 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the features “An apparatus comprising: a processor configured to perform operations comprising: wirelessly transmitting from a device to a base station as part of a first step of a 2- step random access channel (RACH) procedure…” (underlined emphasis). It is unclear to the Examiner which entity the “apparatus” is referred to? It is unclear if a “device” in line 3 should be interpreted to the same as the “apparatus” in line 1, or if the apparatus and the device are different from each other. Independent claim 20 and dependent claims 2-17 have similar issue. Appropriate correction is required.
Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 17 recites the limitation “wherein the first message and a downlink message that is part of a third step of the 4-step RACH procedure share the same control parameters” (underlined emphasis). According to Fig. 8 of the application’s drawings, the third step of the 4-step RACH procedure (i.e. Msg3, step 1006) is an uplink, not downlink message. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vivo NPL “Views on 2-step RACH design”, 3GPP R1-1901671, Feb 25-Mar 1, 2019 (hereinafter “Vivo”)
Regarding claim 1
Vivo discloses an apparatus (see annotated Fig. 1 below) comprising: 
a processor configured to perform operations comprising: wirelessly transmitting from a device (i.e. “UE” in Fig. 1) to a base station (i.e. “gNB” in Fig. 1) as part of a first step of a 2- step random access channel (RACH) procedure:
a physical random access channel (PRACH); and
a first message on a physical uplink shared channel (PUSCH); and
receiving, at the device from the base station, one of:
a second message on a physical downlink shared channel (PDSCH) as part of a second step of the 2-step RACH procedure, 

    PNG
    media_image1.png
    405
    633
    media_image1.png
    Greyscale

in response to successful detection of the first message; or instruction to fall back to a 4-step RACH procedure in response to an unsuccessful attempt at detecting the first message (“Proposal 4: For 2-step RACH, consider following procedures if RACH procedure is not completed
Alt. 1: UE restarts 2-step RACH with msgA transmission
Alt. 2: UE switches to 4-step RACH with msg1 or msg3 transmission” Section 2.2. Potential fallback for 2-step RACH).

Regarding claim 5
Vivo previously discloses the apparatus of claim 1, 
Vivo further discloses wherein the first message (i.e. msgA) is associated with a first value of a radio network temporary identifier (RNTI) (i.e. RA-RNTI), and/or the second message is associated with a second value of the RNTI (“Observation 1: For a UE performing 2-step RACH procedure, following cases may occur after a msgA transmission.
UE detects a DCL with CRC scrambled by the corresponding RA-RNTI and receive the RAR that does not contain the contention resolution ID transmitted in msgA.
UE does not detect the DCI with RA-RNTI or does not correctly decode the corresponding RAR within a window.” Section 3- Conclusion).

Regarding claim 7
Vivo previously discloses the apparatus of claim 5, 
Vivo further discloses wherein the first value is determined through radio resource control (RRC), and/or the second value is determined through RRC (“2-step RACH is applied for RRC_INACTIVE , RRC CONNECTED and RRC_IDLE state” Section 1 – Introduction).

Regarding claim 17
Vivo previously discloses the apparatus of claim 1, 
Vivo further discloses wherein the first message (i.e. MsgA) and a downlink message (i.e. Msg3) that is part of a third step of the 4-step RACH procedure share the same control parameters (“msg3 uses contention resolution ID as in msgA” see Fig. 1 below).

    PNG
    media_image2.png
    405
    633
    media_image2.png
    Greyscale

Regarding claim 20
A non-transitory memory element storing instructions executable by a processor to perform operations comprising:
wirelessly transmitting from a device to a base station as part of a first step of a 2-step random access channel (RACH) procedure:
a physical random access channel (PRACH); and
a first message on a physical uplink shared channel (PUSCH); and
receiving, at the device from the base station, one of:
a second message on a physical downlink shared channel (PDSCH) as part of a second step of the 2-step RACH procedure, in response to successful detection of the first message; or
instruction to fall back to a 4-step RACH procedure in response to an unsuccessful attempt at detecting the first message.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo, and in view of Ericsson NPL “Channel Structure for Two-Step RACH”, 3GPP R1-1907752, May 13-17, 2019 (hereinafter “Ericsson”).
Regarding claim 2
Vivo previously discloses the apparatus of claim 1, 
Vivo does not specifically teach wherein the device is configured with one or more opportunities to transmit the first message, wherein one of the one or more opportunities includes one or more PUSCH resource units (PRUs).
In an analogous art, Ericsson discloses wherein the device is configured with one or more opportunities to transmit the first message (i.e. “msgA”), wherein one of the one or more opportunities includes one or more PUSCH resource units (PRUs) (“These agreements made further progress on high level time domain structure of msgA PUSCH: a msgA PUSCH configuration period was defined, and a set of PUSCH occasions (POs) were agreed to be formed from PUSCH resource units (PRUs), where each PRU in a PO is associated with a DMRS port and/or a DMRS sequence.” Section 2.1 PUSCH occasion slot structure; also Fig. 1).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design to include Ericsson’s channel structure for two-step RACH in order to better define 2-step and 4-step random access procedures (Ericsson [Introduction]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ericsson’s channel structure for two-step RACH into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Vivo, as modified by Ericsson, previously discloses the apparatus of claim 2, 
Vivo further discloses wherein one or more of a first set of communication parameters for the device are configured to be common for each opportunity of the one or more opportunities (“For 2-step RACH, DMRS is transmitted together for channel estimation for PUSCH reception of msgA. The DMRS parameters, e.g. DMRS port and DMRS scrambling ID, need to be obtained first before PUSCH transmission, One possible method is that DMRS parameter(s} are configured by SIB/MIB. The drawback is that UEs in the cell will share the same DMRS parameter(s) and there is limited flexibility. An alternative way is that DMRS parameter(s) is associated with SSB, PRACH occasion and/or preamble index. For example, for a given SSB, one or multiple DMRS parameters are associated with the SSB, on one of the corresponding PRACH occasion(s) associated with the SSB. There can be one-to-many mapping between DMRS port and SSB and there can be many-to-many mapping between DMRS scrambling ID and SSB. Proposal 2: The DMRS parameters for msgA PUSCH transmission is associated with SSB, PRACH occasion and/or preamble index” Section 2.1 Mapping between PRACH and PUSCH of msgA), and/or 
Ericsson further discloses wherein one or more of a second set of communication parameters for the device are configured per PRU (“Proposal: If multiple preambles are mapped to one PUSCH resource unit, the preambles convey MCS.
In more detail, the following factors should be considered when numbering the PUSCH RUs:
> DMRS antenna ports and/or scrambling
> PUSCH occasions FDMed,
> PUSCH occasions TMDed
> PUSCH occasions for each PO size
And the mapping order can be as below:
> First by DMRS antenna ports and/or scrambling, then by frequency, then by PUSCH occasion size, then by time.” Section 2.2 Preamble to PUSCH resource unit mapping).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vivo, on view of Ericsson, and further in view of Jeong et al. US Pub 2020/0053779 (hereinafter “Jeong”).
Regarding claim 4
Vivo, as modified by Ericsson, previously discloses the apparatus of claim 2, wherein;
Ericsson further discloses wherein the second set of parameters includes one or more of: MCS parameters; antenna port parameters; DMRS scramble ID parameters; frequency resource allocation and associated PRACH resource parameters (“Proposal: If multiple preambles are mapped to one PUSCH resource unit, the preambles convey MCS.
In more detail, the following factors should be considered when numbering the PUSCH RUs:
> DMRS antenna ports and/or scrambling
> PUSCH occasions FDMed,
> PUSCH occasions TMDed
> PUSCH occasions for each PO size
And the mapping order can be as below:
> First by DMRS antenna ports and/or scrambling, then by frequency, then by PUSCH occasion size, then by time.” Section 2.2 Preamble to PUSCH resource unit mapping).
Ericsson also discloses waveform parameters (“For the signaling of the waveform, in NR release 15, msg3-transformPrecoder was included in RACH-ConfigCommon IE to signal the waveform used for msg3 in 3GPP TS 38.331 V15.4.0. So, similarly, a msgA-transformPrecoder can be included in the same IE to indicate the waveform of the msgA PUSCH for 2-step RA.
Proposal: Signal whether transform precoding is enabled for msgA PUSCH in system information” Section 2.4 – PUSCH waveform).
Vivo and Ericsson do not specifically teach the first set of parameters includes one or more of: modulation and coding scheme (MCS) table parameters; periodicity parameters; offset parameters; demodulation reference signal (DMRS) configuration parameters; power control parameters; or timer parameters;
Jeong discloses the first set of parameters includes one or more of:
periodicity parameters; offset parameters (“A base station may semi-statically configure a wireless device with one or more SRS configuration parameters indicating at least one of following: an SRS resource configuration identifier, a number of SRS ports, time domain behavior of SRS resource configuration (e.g., an indication of periodic, semi-persistent, or aperiodic SRS), slot (mini-slot, and/or subframe) level periodicity and/or offset for a periodic and/or aperiodic SRS resource” [0097]); 
demodulation reference signal (DMRS) configuration parameters (“A base station may indicate spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of a DL data channel, for example, for reception of a unicast DL data channel.  The base station may send (e.g., transmit) DCI (e.g., downlink grants) comprising information indicating the RS antenna port(s).  The information may indicate RS antenna port(s) that may be QCL-ed with the DM-RS antenna port(s).” [0119]); 
modulation and coding scheme (MCS) table parameters; power control parameters (“The DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request(s) for CSI (e.g., aperiodic CQI reports), request(s) for an SRS, uplink power control commands for one or more cells, one or more timing information (e.g., TB transmission/reception timing, HARQ feedback timing, etc.), and/or the like.” [0116]; [0147]); 
or timer parameters (“A base station may send (e.g., transmit, unicast, multicast, broadcast, etc.), to a wireless device, a RACH configuration 1210 via one or more beams.  The RACH configuration 1210 may comprise one or more parameters indicating at least one of following:… a contention resolution timer.” [0147] and furthermore “The wireless device may be configured with higher layer parameter inactivity timer (e.g., bwp-InactivityTimer) indicating a timer value.” [0193]);
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Ericsson, to include Jeong’s method for PRACH selection in order to efficiently use random access resources (Jeong [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jeong’s method for PRACH selection into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo, and further in view of Jeong et al. US Pub 2020/0053779 (hereinafter “Jeong”).
Regarding claim 6
Vivo previously discloses the apparatus of claim 5; 
Vivo does not specifically teach wherein the first value is determined based on one or more of: time and frequency resources associated with the PUSCH; time and frequency resources associated with the PRACH; or a preamble index ; and wherein the second value is determined based on one or more of: the time and frequency resources associated with the PUSCH; the time and frequency resources associated with the PRACH; the preamble index; or uplink carrier type.
In an analogous art, Jeon discloses wherein the first value is determined based on one or more of: 
time and frequency resources associated with the PUSCH (“if a transmission via PUSCH is performed for a TB, and/or if the uplink grant is a configured grant for the wireless devices (e.g., a MAC entity of a wireless device) AUL C-RNTI.” [0277]); 
time and frequency resources associated with the PRACH; or a preamble index (“The wireless device (e.g., via an entity of the wireless device) may instruct a physical layer entity of the wireless device to send (e.g., transmit) the random access preamble via the selected random access resource (e.g., PRACH), corresponding RA-RNTI (if available), PREAMBLE_INDEX, and/or PREAMBLE_RECEIVED_TARGET_POWER.  The wireless device may determine an RA-RNTI associated with the random access resource occasion (e.g., PRACH occasion) in which the random access preamble is sent (e.g., transmitted).” [0231]); and 
wherein the second value is determined based on one or more of: 
the time and frequency resources associated with the PUSCH (“if a transmission via PUSCH is performed for a TB, and/or if the uplink grant is a configured grant for the wireless devices (e.g., a MAC entity of a wireless device) AUL C-RNTI.” [0277]); 
the time and frequency resources associated with the PRACH; the preamble index (“The wireless device (e.g., via an entity of the wireless device) may instruct a physical layer entity of the wireless device to send (e.g., transmit) the random access preamble via the selected random access resource (e.g., PRACH), corresponding RA-RNTI (if available), PREAMBLE_INDEX, and/or PREAMBLE_RECEIVED_TARGET_POWER.  The wireless device may determine an RA-RNTI associated with the random access resource occasion (e.g., PRACH occasion) in which the random access preamble is sent (e.g., transmitted).” [0231]); or 
uplink carrier type (“The wireless device may determine an RA-RNTI at least based on an index of a first OFDM symbol, an index of a first slot of a selected PRACH occasions, and/or an uplink carrier index for a transmission of Msg1 1220.” [0151]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, to include Jeong’s method for PRACH selection in order to efficiently use random access resources (Jeong [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jeong’s method for PRACH selection into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Vivo previously discloses the apparatus of claim 5, 
Vivo further discloses wherein the operations further comprise: using, by the device in idle mode following a RACH procedure (“2-step RACH is applied for RRC_INACTIVE , RRC CONNECTED and RRC_IDLE state” Section 1 – Introduction), 
Vivo does not specifically teach the first value as a cell-RNTI value.
In an analogous art, Jeong discloses the first value as a cell-RNTI value (“The wireless device may monitor a PDCCH of a cell for at least one random access response identified by a RA-RNTI, or for at least one response to a beam failure recovery request identified by a C-RNTI, at a time that a timer for a time window is running.” [0152]; [0155]).
(Jeong [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jeong’s method for PRACH selection into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vivo, and further in view of Ohseki et al. US Pub 2020/0053779, using US provisional application 62805077 with priority date 02/13/2019 (hereinafter “Ohseki”).
Regarding claim 8
Vivo previously discloses the apparatus of claim 5; 
Vivo does not specifically teach wherein the first value is calculated according to a hash function of: a first symbols index of resources associated with the PUSCH; a slot index of the PUSCH within a transmission frame; a first resource block index of the resources associated with the PUSCH; and a preamble index the device uses to transmit PRACH; and wherein the second value is calculated according to a function of: a first symbols index of an occasion of the PUSCH; a first slot index of an occasion of the PUSCH within a frame; an index of frequency domain resources associated with the PUSCH; or carrier type.
In an analogous art, Ohseki discloses the RA-RNTI is calculated for the UE executing two-step RACH on the basis of the radio resources used to transmit the PUSCH of the message A, wherein the first value (i.e. RA-RNTI) is calculated according to a hash function of: a first symbols index of resources associated with the PUSCH; a slot index of the PUSCH within a transmission frame; a first resource block index of the resources associated with the PUSCH; and a preamble index the device uses to transmit PRACH; and wherein the second value is calculated according to a function of: a first symbols index of an occasion of the PUSCH; a first slot index of an occasion of the PUSCH within a frame; an index of frequency domain resources associated with the PUSCH; or carrier type.

    PNG
    media_image3.png
    452
    534
    media_image3.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, to include Ohseki’s method for performing two-step RACH in order to efficiently use random access resources (“transmit different Random Access Preambles using the same radio resources, the RA-RNTI used by the two-step RACH terminal when waiting for Msg.B differs from the RA-RNTI used by the four-step RACH terminal when waiting for the Random Access Response. Therefore, the base station transmits Msg.B addressed to the two-step RACH terminal and the Random Access Response addressed to the four-step RACH terminal with different packets.” page 4, Ohseki). Thus, a person of ordinary skill .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo, and further in view of ETSI NPL “3GPP TS 38.214 version 15.5.0 Release 15” (2019-05) (hereinafter “ETSI”).
Regarding claim 10
Vivo previously discloses the apparatus of claim 5, 
Vivo does not specifically teach wherein the operations further comprise: determining, at the device, one or more of: based on the first value, whether a first phase tracking reference signal (PT-RS) associated with the first message is present or not present; or based on the second value, whether a second PT-RS associated with the second message is present or not present.
In an analogous art, ETSI discloses wherein the operations further comprise: determining, at the device, one or more of: based on the first value (“the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI”), whether a first phase tracking reference signal (PT-RS) associated with the first message is present (“If a UE is configured with the higher layer parameter phaseTrackingRS in DMRS-DownlinkConfig,
- the higher layer parameters timeDensity and frequencyDensity in PTRS-DownlinkConfig indicate the threshold values ptrs-MCSi, i=1,2,3 and NRB,i , i=0,1, as shown in Table 5.1.6.3-1 and Table 5.1.6.3-2, respectively.
- if either or both of the additional higher layer parameters timeDensity and frequencyDensity are configured, and the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI, the UE shall assume the PT-RS antenna port' presence and pattern is a function of the corresponding scheduled MCS of the corresponding codeword and scheduled bandwidth in corresponding bandwidth part as shown in Table 5.1.6.3-1 and Table 5.1.6.3-2,
- if the higher layer parameter timeDensity given by PTRS-DownlinkConfig is not configured, the UE shall assume LPT-RS = 1.
- if the higher layer parameter frequencyDensity given by PTRS-DownlinkConfig is not configured, the UE shall assume KPT-RS = 2.” Section 5.1.6.3. – PT-RS reception procedure) 
or not present (“otherwise, if neither of the additional higher layer parameters timeDensity and frequencyDensity are configured and the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI, the UE shall assume the PT-RS is present with LPT-RS= 1, KPT-RS = 2, and the UE shall assume PT-RS is not present when 
- the scheduled MCS from Table 5.1.3.1-1 is smaller than 10, or
- the scheduled MCS from Table 5.1.3.1-2 is smaller than 5, or
- the scheduled MCS from Table 5.1.3.1-3 is smaller than 15, or
- the number of scheduled RBs is smaller than 3, or
- otherwise, if the RNTI equals RA-RNTI, SI-RNTI, or P-RNTI, the UE shall assume PT-RS is not present” Section 5.1.6.3. – PT-RS reception procedure); or based on the second value (“the RNTI equals RA-RNTI, SI-RNTI, or P-RNTI”), whether a second PT-RS associated with the second message is present or not present (similarly to the handling of the first value).

Regarding claim 11
Vivo, as modified by ETSI, previously discloses the apparatus of claim 10; 
ETSI further discloses wherein determining whether the first PT-RS is present includes one of: determining that the first PT-RS is present (“If a UE is configured with the higher layer parameter phaseTrackingRS in DMRS-DownlinkConfig,
- the higher layer parameters timeDensity and frequencyDensity in PTRS-DownlinkConfig indicate the threshold values ptrs-MCSi, i=1,2,3 and NRB,i , i=0,1, as shown in Table 5.1.6.3-1 and Table 5.1.6.3-2, respectively.
- if either or both of the additional higher layer parameters timeDensity and frequencyDensity are configured, and the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI, the UE shall assume the PT-RS antenna port' presence and pattern is a function of the corresponding scheduled MCS of the corresponding codeword and scheduled bandwidth in corresponding bandwidth part as shown in Table 5.1.6.3-1 and Table 5.1.6.3-2,
- if the higher layer parameter timeDensity given by PTRS-DownlinkConfig is not configured, the UE shall assume LPT-RS = 1.
- if the higher layer parameter frequencyDensity given by PTRS-DownlinkConfig is not configured, the UE shall assume KPT-RS = 2.” Section 5.1.6.3. – PT-RS reception procedure) when the RNTI has the first value (“the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI”); or 
determining that the first PT-RS is not present (“otherwise, if neither of the additional higher layer parameters timeDensity and frequencyDensity are configured and the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI, the UE shall assume the PT-RS is present with LPT-RS= 1, KPT-RS = 2, and the UE shall assume PT-RS is not present when 
- the scheduled MCS from Table 5.1.3.1-1 is smaller than 10, or
- the scheduled MCS from Table 5.1.3.1-2 is smaller than 5, or
- the scheduled MCS from Table 5.1.3.1-3 is smaller than 15, or
- the number of scheduled RBs is smaller than 3, or
- otherwise, if the RNTI equals RA-RNTI, SI-RNTI, or P-RNTI, the UE shall assume PT-RS is not present” Section 5.1.6.3. – PT-RS reception procedure) when the RNTI has the first value (“the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI”); and 
wherein determining whether the second PT-RS is present includes one of: determining that the second PT-RS is present (“If a UE is configured with the higher layer parameter phaseTrackingRS in DMRS-DownlinkConfig,
- the higher layer parameters timeDensity and frequencyDensity in PTRS-DownlinkConfig indicate the threshold values ptrs-MCSi, i=1,2,3 and NRB,i , i=0,1, as shown in Table 5.1.6.3-1 and Table 5.1.6.3-2, respectively.
- if either or both of the additional higher layer parameters timeDensity and frequencyDensity are configured, and the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI, the UE shall assume the PT-RS antenna port' presence and pattern is a function of the corresponding scheduled MCS of the corresponding codeword and scheduled bandwidth in corresponding bandwidth part as shown in Table 5.1.6.3-1 and Table 5.1.6.3-2,
- if the higher layer parameter timeDensity given by PTRS-DownlinkConfig is not configured, the UE shall assume LPT-RS = 1.
- if the higher layer parameter frequencyDensity given by PTRS-DownlinkConfig is not configured, the UE shall assume KPT-RS = 2.” Section 5.1.6.3. – PT-RS reception procedure) when the RNTI has the first value (“the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI”); or determining that the second PT-RS is not present (“otherwise, if neither of the additional higher layer parameters timeDensity and frequencyDensity are configured and the RNTI equals MCS-C-RNTI, C-RNTI or CS-RNTI, the UE shall assume the PT-RS is present with LPT-RS= 1, KPT-RS = 2, and the UE shall assume PT-RS is not present when 
- the scheduled MCS from Table 5.1.3.1-1 is smaller than 10, or
- the scheduled MCS from Table 5.1.3.1-2 is smaller than 5, or
- the scheduled MCS from Table 5.1.3.1-3 is smaller than 15, or
- the number of scheduled RBs is smaller than 3, or
- otherwise, if the RNTI equals RA-RNTI, SI-RNTI, or P-RNTI, the UE shall assume PT-RS is not present” Section 5.1.6.3. – PT-RS reception procedure) when the RNTI has the first value.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo, and further in view of Lee et al. US Pub 2021/0058207 (hereinafter “Lee”).
Regarding claim 12
Vivo previously discloses the apparatus of claim 1, 
Vivo does not specifically teach wherein the second message indicates a cell radio network temporary identifier value to the device.
In an analogous art, Lee discloses wherein the second message (i.e. msg 2) indicates a cell radio network temporary identifier value to the device (“An RB offset (e.g., the starting RB index) may be used to randomize the PT-RS interference (e.g., due to collisions between PT-RSs) from co-scheduled WTRUs.  The RB offset may be determined based on one or more WTRU-specific parameters.  One such parameter may be a WTRU-ID (e.g., temporary C-RNTI, C-RNTI, IMSI) where one or more WTRU-ID may be used.  For example, when a WTRU is in RRC idle mode, the IMSI may be used as the WTRU-ID and the C-RNTI may be used when a WTRU is in RRC connected mode.  The Temporary C-RNTI may be used to determine RB offset for RACH msg 2, 3, and/or 4 transmission/reception and C-RNTI may be used after the WTRU received C-RNTI configuration.” [0136]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design to include Lee’s method for ensuring a number of Phase Tracking Reference Signal(s) (PT-RSs) are the same (Lee [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method for ensuring a number of Phase Tracking Reference Signal(s) (PT-RSs) are the same for multiple slots into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Lee discloses a device (“a WTRU, UE, Terminal” [0271]) comprising: 
radio circuitry (“A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal” [0271]) configured to facilitate wireless communications of the device over a wireless network; and 
a processor (“A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal” [0271]) communicatively coupled to the radio circuitry and configured to perform operations comprising: 
wirelessly transmit to a base station as part of a first step of a 2-step random access channel (RACH) procedure (as afore-mentioned in claim 1 discussion): 
a physical random access channel (PRACH) (as afore-mentioned in claim 1 discussion); and 
a first message on a physical uplink shared channel (PUSCH); and receive from the base station (as afore-mentioned in claim 1 discussion), one of: 
a second message on a physical downlink shared channel (PDSCH) as part of a second step of the 2-step RACH procedure, in response to successful detection of the first message (as afore-mentioned in claim 1 discussion); or
instruction to fall back to a 4-step RACH procedure in response to an unsuccessful attempt at detecting the first message (as afore-mentioned in claim 1 discussion).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vivo, and further in view of Gaal et al. US Pub 2019/0110320 (hereinafter “Gaal”).
Regarding claim 13
Vivo previously discloses the apparatus of claim 1, wherein the operations further comprise: 
Vivo does not specifically teach dropping one of the first message or the PRACH when a collision between the first message and the PRACH occurs in different component carriers.
In an analogous art, Gaal discloses dropping one of the first message or the PRACH when a collision between the first message and the PRACH (“Allowing the RACH procedure on SUL may present various challenges. For example, if the SUL is paired with a NR TDD/FDD carrier, and the PRACH resources are available on a SUL carrier and a TDD/FDD carrier, allowing the RACH procedure on SUL will increase the collision probability during RA procedure.” [0075-0076] occurs in different component carriers (e.g. “SUL carrier”, “TDD/FDD carrier”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design to include Gaal’s method for random access channel (RACH) procedures in deployments where a RACH transmission may be sent on different UL carriers, including supplemental UL (SUL) carriers, in order to facilitate different random access procedures (Gaal [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gaal’s method for random access channel (RACH) procedures in deployments where a RACH transmission may be sent on different UL carriers, including supplemental UL (SUL) carriers into Vivo’s views on 2-step .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vivo, and further in view of Yang et al. US Pub 2012/0002592 (hereinafter “Yang”).
Regarding claim 14
Vivo previously discloses the apparatus of claim 1, wherein the operations further comprise:
Vivo does not specifically teach dropping one or more uplink signals when a collision between the first message and the one or more uplink signals occurs in different component carriers.
In an analogous art, Yang discloses dropping one or more uplink signals when a collision between the first message (i.e. Msg1) and the one or more uplink signals occurs in different component carriers (“FIG. 3 is a flow chart of attaching a general UE at the network side (i.e., a collision-based random access) in an LTE system in the prior art.  As illustrated in FIG. 3, the random access flow is performed in four operations: (1) a preamble for uplink synchronization, i.e., Msg1, is transmitted on an uplink Physical Random Access Channel (PRACH); (2) a UE receives a feedback i.e., Msg2 from an eNB and an uplink synchronization process is completed, and if the preamble in the first operation collides, then the eNB feeds back corresponding retreat information in a response, and the UE retreats according to a preset retreat rule;” [0007]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design to include Yang’s method for collision-based random access, in order to facilitate different random access (Yang [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yang’s method for collision-based random access into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo, and further in view of Dinan et al. US Pub 2020/0351801, using US provisional application 62825427 with priority date 03/28/2019 (hereinafter “Dinan”).
Regarding claim 15
Vivo previously discloses the apparatus of claim 1, 
Vivo does not specifically teach wherein the operations further comprise: when a collision between the first message and a physical uplink control channel (PUCCH) occurs in a same component carrier, performing one of: dropping the PUCCH; dropping the first message; or transmitting uplink control information in the PUSCH.
In an analogous art, Dinan discloses wherein the operations further comprise: when a collision between the first message (i.e. MsgA) and a physical uplink control channel (PUCCH) occurs in a same component carrier, performing one of: dropping the PUCCH; dropping the first message; or transmitting uplink control information in the PUSCH (“Based on an existing mechanism (e.g., FIG. 28), a priority order between MsgA and UL transmission may be inaccurate.  For example, a wireless device may initiate a two-step RA procedure for transmitting data.  For example, PUSCH-MsgA has a higher priority (e.g., or more important) than PRACH-MsgA.  In FIG. 29A, based on a priority order of an existing mechanism (e.g., FIG. 28), the wireless device may drop MsgA (e.g., or at least PRACH-MsgA).  For example, in FIG. 29A, a first transmission based on configured in an SCell and a second transmission of SRS transmission is configured in a PCell.  In this case, based on the existing mechanism (e.g., in FIG. 28), the wireless device may determine that the second transmission (e.g., UL transmission of the SRS transmission) has a higher priority than PRACH-MsgA. In response to the second transmission having a higher priority, the wireless device may drop PRACH-MsgA.  The wireless device may drop PUSCH-MsgA in response to dropping the PRACH-MsgA.  In this case, there may be a need to determine a priority order based on a first priority order of PUSCH-MsgA and a second priority order of the second transmission (e.g., SRS).  For example, in FIG. 29A, the wireless device may drop the second transmission during a period of time where PRACH-MsgA and the second transmission are overlapped at least in part in time, e.g., if PUSCH-MsgA has a higher priority than the second transmission (e.g., SRS).” [00337]; Fig. 28, 29A).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design to include Dinan’s method for random access power control, in order to facilitate different random access procedures (Dinan [00139]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method for random access power control into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
Vivo previously discloses the apparatus of claim 1, 

In an analogous art, Dinan discloses wherein the operations further comprise: dropping one of the first message or a sounding reference signal (SRS) when a collision between the first message and the SRS occurs in a same component carrier (“Based on an existing mechanism (e.g., FIG. 28), a priority order between MsgA and UL transmission may be inaccurate.  For example, a wireless device may initiate a two-step RA procedure for transmitting data.  For example, PUSCH-MsgA has a higher priority (e.g., or more important) than PRACH-MsgA.  In FIG. 29A, based on a priority order of an existing mechanism (e.g., FIG. 28), the wireless device may drop MsgA (e.g., or at least PRACH-MsgA).  For example, in FIG. 29A, a first transmission based on configured in an SCell and a second transmission of SRS transmission is configured in a PCell.  In this case, based on the existing mechanism (e.g., in FIG. 28), the wireless device may determine that the second transmission (e.g., UL transmission of the SRS transmission) has a higher priority than PRACH-MsgA. In response to the second transmission having a higher priority, the wireless device may drop PRACH-MsgA.  The wireless device may drop PUSCH-MsgA in response to dropping the PRACH-MsgA.  In this case, there may be a need to determine a priority order based on a first priority order of PUSCH-MsgA and a second priority order of the second transmission (e.g., SRS).  For example, in FIG. 29A, the wireless device may drop the second transmission during a period of time where PRACH-MsgA and the second transmission are overlapped at least in part in time, e.g., if PUSCH-MsgA has a higher priority than the second transmission (e.g., SRS).” [00337]; Fig. 28, 29A).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design to include Dinan’s (Dinan [00139]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method for random access power control into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vivo, in view of Lee, and further in view of Ericsson.
Regarding claim 19
The device of claim 18, wherein the device is configured with one or more opportunities to transmit the first message, wherein one of the one or more opportunities includes one or more PUSCH resource units (PRUs) (as afore-mentioned in claim 2 discussion); and
wherein one or more of a first set of communication parameters for the device are configured to be common for each opportunity of the one or more opportunities, and/or wherein one or more of a second set of communication parameters for the device are configured per PRU (as afore-mentioned in claim 3 discussion).
The scope and subject matter of apparatus claim 19 is drawn to the corresponding apparatus as claimed in claims 1-3. Therefore apparatus claim 19 corresponds to apparatus claims 1-3 and is rejected for the same reasons of obviousness as used in claims 1-3 rejections above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464